     Case 1:20-cv-01374-NONE-EPG Document 16 Filed 12/08/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   JULIO SANDOVAL,                                    Case No. 1:20-cv-01374-NONE-EPG (PC)
11                                Plaintiff,            ORDER REGARDING MOTION FOR
                                                        STAY OF PROCEEDINGS
12                  v.
                                                        (ECF No. 15)
13
     RALPH M. DIAZ, et al.,
14
                                 Defendants.
15

16
           Plaintiff Julio Sandoval (“Plaintiff”) is a state inmate proceeding pro se and in forma
17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s
18   motion for stay of proceedings filed on December 2, 2020, which the Court construes as a motion
19   for an extension of time to respond to the Court’s screening order and for leave to file an
20   amended complaint in excess of twenty (20) pages. (ECF No. 15.)
21         On November 19, 2020, the Court entered an order screening Plaintiff’s complaint and

22   directing Plaintiff to, within thirty (30) days of service of the order, file a First Amended

23   Complaint that is no longer than twenty (20) pages, including exhibits, or notify the Court in

24   writing that he wants to stand on his complaint. (ECF No. 14.)

25         Plaintiff’s motion requests an extension of seventy (70) days to respond to the Court’s
     screening order because Plaintiff has tested positive for COVID-19, he is in quarantine, his mail
26
     has been delayed, and he does not have access to the law library. (ECF No. 15.) Plaintiff also
27
     requests leave to file an amended complaint totaling forty (40) pages in length, including exhibits,
28

                                                       1
     Case 1:20-cv-01374-NONE-EPG Document 16 Filed 12/08/20 Page 2 of 3


 1   because his exhibits total twenty-six pages and he needs to show that twenty-five (25) defendants

 2   participated in the underlying claim. (Id.)

 3         Regarding the extension of time, the Court finds good cause for and will accordingly grant

 4   the request. However, if Plaintiff requests any further extensions of time to respond to the Court’s

 5   screening order, he must include specific requests for law library access or paging to show that he
     is unable to respond by the new deadline.
 6
            Regarding the additional pages, the Court will deny the full request, but allow some
 7
     additional pages. Plaintiff is not required to attach any exhibits or evidence to his complaint. If
 8
     this action reaches a stage where the submission of evidence is appropriate and necessary (e.g.,
 9
     summary judgment or trial), Plaintiff will have the opportunity at that time to submit his
10
     evidence. For purposes of the First Amended Complaint, Plaintiff only needs to set forth a short
11
     and plain statement of the facts that support his claims. See Fed. R. Civ. P. 8(a)(2) (“A pleading . .
12
     . must contain . . . a short and plain statement of the claim showing that the pleader is entitled to
13
     relief[.]”). Accordingly, the Court will increase the page limit for any First Amended Complaint
14
     to twenty-five (25) pages, including all exhibits.
15         Accordingly, IT IS ORDERED:
16         1. Plaintiff’s motion to stay, construed as a motion for an extension of time and for leave
17             to file an amended complaint in excess of twenty (20) pages (ECF No. 15), is
18             GRANTED IN PART;
19         2. The deadline for Plaintiff to either file a First Amended Complaint or notify the Court
20             in writing that he wants to stand on his complaint pursuant to the Court’s screening

21             order entered on November 19, 2020 (ECF No. 14) is extended to February 15, 2021;

22             and

23   \\\
     \\\
24
     \\\
25
     \\\
26
     \\\
27

28

                                                          2
     Case 1:20-cv-01374-NONE-EPG Document 16 Filed 12/08/20 Page 3 of 3


 1        3. If Plaintiff elects to file a First Amended Complaint, it shall be no longer than twenty-

 2           five (25) pages, including exhibits.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    December 8, 2020                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     3
